Title: To Alexander Hamilton from Timothy Pickering, 5 April 1803
From: Pickering, Timothy
To: Hamilton, Alexander



Salem (Massachusetts) April 5. 1803.
Dear Sir,

The assertion of the Jacobins, that you are an aristocrat & a Monarchist, is not new: But at a late meeting of the sect in this town, one of their leaders declared “That General Hamilton proposed (&, it was understood, advocated) in the general Convention, That the President of the United States, and the Senators, should be chosen for life: That this was intended as an introduction to Monarchy: And that the Federalists of this county (Essex) had adopted General Hamilton’s plan.”
Your friends here (who are the real friends of their country) are very desirous of knowing the fact. If you did not make and advocate that proposition, it will be useful to have it known, & the Jacobin lie contradicted. If the proposition was offered in the Convention, your friends will know to what motives to ascribe it; and that, whatever form of Government you may have suggested for consideration, the public welfare, and the permanent liberty of your country, were not less the objects of pursuit with you, than with the other members of the Convention.
Your answer will gratify me and your numerous friends here. Such use only shall be made of it as you shall prescribe. And as I shall be absent [for about] four weeks from this time, have the goodness to direct your letter to me, under cover to my nephew Samuel Putnam Esqr. of Salem.
I am, as ever,   truly & respectfully yours,

Timothy Pickering.
General Hamilton

